DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13, 14, 16, 26, 29 are pending and are under examination on the merits.
Claim 14 is amended.
Claims 15, 17-25, 27, 28 are previously canceled.
No claims are newly added.
Claim Interpretation
As previously stated for the claim terminology “solids content” in claim 13: In the instant specification, although “solids content” is not defined, it is used interchangeably with dissolved polymer content (see publication paragraph 8). However, the term “solids content” itself encompasses much more than only dissolved polymer content- it includes all solids in the analyte at hand. Since the term is not otherwise defined by the instant specification, it is considered below under this broader interpretation which may include all solids in the analyte. 

Claim Rejections - 35 USC § 112
The rejection of claim 14 in the previous action under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of applicant’s amendment to claim 14 deleting the material expanding the scope of “the solvent”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 14 in the previous action over US 20070282024 by Sajiki in view of US 20130236499 by Andjelic et al is withdrawn in view of applicant’s amendment narrowing the solvent to those described in claim 13. 

The rejection of claims 13, 14, 16, 26, 29 as being unpatentable over US 6355699 by Vyakarnam in view of US 20130236499 by Andjelic et al in the previous action are repeated and maintained herein.
Vyakarnam describes a process for manufacturing biomedical foams. 
Regarding claim 13, Vyakarnam describes a method of making a foam by a lyophilization process (abstract). The foam is absorbable (col 2 ln 15-20). Vyakarnam describes:
-Providing an absorbable polymer which may be a copolymer of lactide and epsilon-caprolactone (col 4 ln 35-40). Vyakarnam is silent as to the specific copolymer and properties instantly described. This is addressed via secondary reference Andjelic below.
-Dissolving the polymer in a solvent which has good solubility for the copolymer (col 6 ln 45-60). Regarding the non-gelling requirement, this is addressed via secondary reference Andjelic below. The solution has an amount of polymer from 0.5 to 30 wt% (col 7 ln 36). This is akin to the claimed solids content because no other solids are required to be present. The solvents listed overlap significantly with the claimed solvent list, see col 7 ln 8-24. 
-Pouring the solution into a suitable mold (col 8 ln 55-58).
-Subjecting the solution to a lyophilizing process to form an absorbable foam (col 8 ln 55-58; col 9 ln 20-65). 
Vyakarnam does not describe the copolymer with sufficient specificity.
Andjelic describes a specific poly lactide-co-epsilon caprolactone polymer.
Andjelic describes a block (segmented) copolymer of poly(lactide-co-epsilon caprolactone) copolymer with a mole ratio of polymerized lactide to caprolactone between 60:40 to 75:25 with a Tg of less than 0C and a crystallinity level of 20-50% (paragraph 17). Andjelic states that this copolymer is useful in medical devices that function by being deformable (paragraph 75) and do so without undergoing significant fracturing, cracking, splintering or other forms of breakage. Thus it would be obvious to one of ordinary skill to use the specific poly(lactide-co-epsilon caprolactone) polymer of Andjelic where Vyakarnam more broadly describes copolymers of lactide and epsilon caprolactone because Andjelic’s copolymer is deformable without breaking in a medical device and Vyakarnam describes medical use as a deformable material (Vyakarnam tissue engineering col 2 ln 8-12; tissue being deformable). 
Regarding the property of a solution that remains non-gelling at 20C for at least 18 hours, the instant specification specifically cites Andjelic as exemplary for its lack of exhibition of gelation (publication paragraph 133), therefore Andjelic is expected to meet the property of non-gelling at 20C for 18 hours. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Vyakarnam and Andjelic describes values overlapping with the claimed range.

Regarding claim 14, Vyakarnam describes 1, 4-dioxane as a preferred solvent (col 7 ln 23). 

Regarding claim 16, Vyakarnam describes a thickness of between 0.25-100 mm, preferably 0.5-50mm (col 11 ln 14-17). 

Regarding claim 26, it is noted that the claim is to a property not an active step. Andjelic’s polymer in solution is expected to meet this property because the instant specification specifically cites Andjelic as exemplary for its lack of exhibition of gelation (publication paragraph 133). 

Regarding claim 29, Vyakarnam and Andjelic are silent as to the mechanical integrity. However, the term “mechanical integrity” is not specifically defined by the instant specification. The instant specification has a subjective (publication paragraph 200) measure of integrity. It compares a block copolymer of poly(lactide-co-epsilon-caprolactone) to a random copolymer of caprolactone and glycolide (publication paragraph 202, 205). The block copolymer maintains its mechanical integrity where the random does not (publication paragraph 205, 206). Since Andjelic describes the instantly exemplified block copolymer (see rejection of claim 13 above; also instant citation of Andjelic as a suitable polymer, publication paragraph 133) and this appears to be the key to mechanical integrity, Vyakarnam in view of Andjelic is expected to meet the claim. 
Furthermore, the lack of definition of “mechanical integrity” means that under broadest reasonable interpretation any maintenance of structure over 64 days meets the claim. Vyakarnam in view of Andjelic is expected to meet this parameter because of the similarities in processing and composition outlined above in rejection of claim 13. 

Response to Arguments
Applicant’s argument p.4 final paragraph of Remarks submitted 4/11/22 has been considered and is moot as Sajiki is withdrawn above. Sajiki is withdrawn because applicant has narrowed the solvent to properly depend on the closed group recited in claim 13, whereas Sajiki requires the presence of a poor solvent not recited therein.

Applicant’s argument p.5 penultimate paragraph has been considered but is not persuasive. Applicant states that there is no suggestion in Andjelic that the compositions would be suitable for use in foam or lyophilization. This is not found convincing because Andjelic is not relied upon to provide foaming or lyophilization. Primary reference Vyakarnam teaches lyophilization and foaming. A reference teaches away when it states that something cannot be done. See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994). Andjelic does not teach away from lyophilization and foaming, and proper motivation to substitute the polymer of Andjelic for that described in Vyakarnam is given above in rejection.

Applicant’s argument p.5 final paragraph has been considered but is not persuasive. Applicant states that Andjelic distinguishes his invention from other copolyester copolymers and thus is not obviously interchangable with those disclosed by Vyakarnam. This is not found convincing because Andjelic describes his copolymers as superior to random copolymers (paragraph 12, 53, 108) and Vyakarnam broadly describes copolymer of lactide and epsilon-caprolactone (col 4 ln 35-40). Vyakarnam does not limit his invention to random copolymers. A reference teaches away when it states that something cannot be done. See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994). None of the applied references state that Andjelic's copolymers cannot be used in Vyakarnam’s invention. Proper motivation to substitute the polymer of Andjelic for that described in Vyakarnam is given above in rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         

/RACHEL KAHN/               Primary Examiner, Art Unit 1766